Situation des stocks des minerais GECAMINES consommés par DCP en 2006
et des stocks des minerais DCP actuels à la date de Restitution.

1. MINERAIS GCM CONSOMMES PAR DCP AU DEMARRAGE DU PROJET en 2006

N° Remblais | Tonnes Sèches | Aou | Tomes CU | %co 1onnes Go
FR.008 MUS 7 32598 Ï 5.47 17831 039 | 127)
R 03+06 TWZ 26 964 2.54 CIE 18] 501!
R801 KNG LE 33 740| 095! 319! 103 348
TR.805 KNG | 10590 025) 27 0.57 LL 60]
R296 KOV | 16801, 49! 824) 024| ai
ROZKRA 36 040 21 721 04! 144!
FR 960 | 12709 2.89 367 ont 14
TOTAL ! 7169 442] 279 4725! 073 1235
l és sut L
2. STOCKS DE MINERAIS DCP DANS L'USINE A LA REMISE-REPRISE
| LOCALISATION | Remblais | Tonnes Séches | %ou | Tommes Cu yco formes ca
BB CÉKi 62 493 1.85 1156| 226 1412
ÏB2 KR 119807! 105 1258! 085] 1018
[K3 24 067 1.97 4747 08 197
TK2bis 1 080 1.26 ll 10
INTERIEUR USINES _| TT 2900 18 2]
TOTAL 211347 1.40 2660

ANNEXE

AA
LISTE DES BIENS À IMPORTER SOUS LE REGIME DOUANIER PRIVILEGIE DU à #
CODE MINIER AU PROFIT DE LA SOCIETE DRC.COPPER AND CÔBALT PROIEEE MEL

Des cription in

[NT at [unité] PU. (usn) | Pr. (usb) |

|: 88 883,90
pisse | 192 203,47 L 92, 203,47
_lpiècel 116 248,97 116:248,97
‘pièce! 127 731.38 _255:462,76

134.260,74 |

1]Camions mélangeurs
2JExcavateur
3|Éamion grue
4
5

++

Camign.grue

Ho coin fno | ln

& ,
(per ou à/isaillèr

nébuleuse véil
ideuse

| P.U. (USn)

Unité
21,46
40,99 [168.96
314] 7 9420
650) 20150

___6 893,00

2 | box
300 | piece

£ Description

P.U. (USD)

__234|

Hiexible réservoir:
able

315,89

592,40

È

imjon atelier de Soudure

565,56

2,87

2,20

234

34

17361

15,89

Deuble bouchoi

n'de ford dé seau de forage

[135[Pilé dé tuyau

4

Description _ L'otsitite| P.
rage à dent”. ___|_10 pièce

nd:plat 6_fpièce
5 |piècé

pivot ‘centre: ai
ë pivot axiale < couvercle

ète dy amique de réception de haute
pression dans le tube. [_2 |pièce 12,50

179

Unitéler.u. (US0) |

12,50.
12,50

12:50
12:50
12,50
12,50:
12,50
12,50

Description

léserve

ce couvercle en cuivré

ur tête de.puissañce

‘de jauge de profondeur,

int contre l'usure

I Description
äraubex Paddlè-wheel
le de: l'eau / Wäter hose

P.U. (USD) ||

à 00 |.
nt Las 2 | -10,00:
OEK Pelles, mécaniques 1 O&K:shovel . 4: |pièce 7 32669300
DSK Pélles mécaniques / OËK shovel RH340 .T_ [pièce | 7 693 027.00

Ÿ
nu Description.
de rechange / CSU Spares
11: L

CATERPILLAR

pièce | 4 003 995,00! 8 007. 990,06
pièce |.3 423 000,00 58.194 000,00 |
piècé | - À
l-pièce
pièce |:
pièce.|.
pièce

|
T

slow lolsiols | in

j
|
|
|
|
ANNEXE &

DCP/Concentrateur de Kolwezi.

ETAT DES LIEUX CHAINE DE PRODUCTION (USINE).
INVENTAIRE KOL (DCP) - GCM

Participants : - Georges MWILAMBWE NGOY KABAZA (GCM)
- Christophe TSHIHINGA MUSANS (DCP - KZC)
- Paul CHIYAZ KASAY (KOL - KTC)

- Jacques MINSIOMI NDAYA (KOL — KTC) pes ,
Lie
is | °
:

